NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



DERRICK LOVETT,                              )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-1416
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 8, 2019.

Appeal from the Circuit Court for DeSoto
County; Kimberly Bonner, Judge.

Howard L. Dimmig, II, Public Defender, and
Joseph N. D'Achille Jr., Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and Jeffrey H. Siegal, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, VILLANTI, and ATKINSON, JJ., Concur.